Citation Nr: 1608912	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  13-11 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in Muskogee, Oklahoma.

The Board acknowledges that the issue of entitlement to aid and attendance allowance for the Veteran's wife has been perfected, but not yet certified to the Board.  The Board's review of the electronic claims file reveals that the RO is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The Veteran's service-connected disabilities have resulted in permanent and total disability that is due to the loss or loss of use of one or both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. § 3.809 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing, which constitutes a complete grant of the Veteran's claim, no discussion of VA's duty to notify or assist is necessary.
For a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to: 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or 6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 U.S.C.A. § 2101(a) (West 2014); 38 C.F.R. § 3.809(b) (2015). 

The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2015).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a(b) (2015).

The Veteran is currently service-connected for renal dysfunction associated with diabetes mellitus, type II, 60 percent disabling; hypertensive heart disease associated with diabetes mellitus, type II, 60 percent disabling; posttraumatic stress disorder (PTSD), 50 percent disabling; diabetes mellitus, type II, 20 percent disabling; right knee instability, 20 percent disabling; peripheral neuropathy of the right lower extremity associated with diabetes mellitus, type II, 20 percent disabling; peripheral neuropathy of the left lower extremity associated with diabetes mellitus, type II, 20 percent disabling; hypertension associated with diabetes mellitus, type II, 10 percent disabling; bilateral hearing loss, 10 percent disabling; tinnitus, 10 percent disabling; right knee sprain with osteoarthritis, 10 percent disabling; left knee strain with osteoarthritis, 10 percent disabling; peripheral neuropathy of the right upper extremity, 10 percent disabling; peripheral neuropathy of the left upper extremity, 10 percent disabling; erectile dysfunction associated with diabetes mellitus, type II, 0 percent disabling; and residuals of fragment wounds to the right side of the face, 0 percent disabling.  The Veteran was granted entitlement to a total disability rating for individual unemployability from May 10, 2003 to September 22, 2005, and he has a combined disability rating of 100 percent thereafter.  He is entitled to special monthly compensation under 38 U.S.C.A. § 1114k and 38 C.F.R. § 3.350(a) from October 28, 2002.  He is also entitled to special monthly compensation under 38 U.S.C.A. § 1114s and 38 C.F.R. § 3.350(i) from September 22, 2005 to August 1, 2007, and from November 24, 2014.

Under these circumstances, the Veteran is permanently and totally disabled.  The Veteran asserts that his combined disabilities result in the loss, or loss of use, of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

Here, the Veteran has right knee instability, right knee sprain with osteoarthritis, left knee strain with osteoarthritis, and peripheral neuropathy of both lower extremities.  Moreover, VA treatment records reflect that the Veteran was issued a wheelchair to help aid in ambulation due to pain related to his bilateral knee arthritis and peripheral neuropathy.

The Veteran underwent VA examinations of his left and right knees and his lower extremity peripheral nerves in July 2012.  The corresponding examination reports confirm that the Veteran regularly and consistently used a walker, crutches, and a wheelchair to ambulate.

In his September 2012 notice of disagreement, the Veteran asserted that he was unable to walk or ambulate without the assistance of a walker, crutches, or a wheelchair.  He also indicated that he wore braces for both knees to provide support and assist him in using the walker and crutches as well as getting in and out of the wheelchair.  He stated, "For all intent[s] and purpose[s], I have lost the use of my legs because of the bilateral instability of my knee, sprains of both knees, and peripheral neuropathy of my bilateral lower extremities."

At his December 2015 hearing before the Board, the Veteran testified that he mainly uses a wheelchair to ambulate each day.  He also asserted that he uses a walker and crutches to navigate around the narrower sections of his house where his wheelchair cannot maneuver.  Finally, he asserted that he continually wears a knee brace for additional support and to prevent himself from falling when ambulating around his house.

After reviewing all the evidence and resolving any doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities manifest in the loss of use of one or both lower extremities as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 C.F.R. §§ 3.102, 3.809 (2015). Therefore, entitlement to a certificate for assistance in acquiring specially adapted housing is granted. 

In light of the grant of entitlement to a certificate of eligibility for specially adapted housing, the claim for a special home adaptation grant is rendered moot, as that benefit is available only if a Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing. See 38 C.F.R. § 3.809a (West 2014). 


ORDER

Entitlement to specially adapted housing is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


